UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 333-119034 CHINA HOLDINGS, INC. (F/K/A CHINA HEALTH HOLDING, INC.) (Name of small business issuer in its charter) NEVADA 98-0432681 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Julianna Lu, BSc. MSc. Chief Executive Officer 101 Convention Center Drive, Suite 700, Las Vegas, NV 89107-2001 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (877) 883-0979 Mailing Address 8E-C2, Global Trade Mansion, No.9A, GuangHua Rod, Chaovan District, Beijing PR China 100020 Issuer’s telephone Number: 86-10-6586-4790 and Fax: 86-10-6586-4790 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Securities registered under Section 12(b) of the Exchange Act: Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ x ] Total revenues for quarter ended June 30, 2007 were $0 As ofAugust 15, 2007 there were 158,822,060 shares of issuer's common stock issued and outstanding and 1,250,000 Series A Preferred Shares issued and outstanding. CHINA HOLDINGS, INC. FORM 10-QSB For the Fiscal Quarter Ended June 30, 2007 Part I Page Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis or Plan of Operations. 31 Item 3. Controls and Procedures 41 Part ll Page Item 1. Legal Proceedings. 41 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders. 41 Item 5. Other Information 41 Item 6. Exhibits. 41 Signatures. 42 2 CHINA HOLDINGS, INC. (a development stage company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 June 30, December 31, 2007 2006 ASSETS Unaudited CURRENT ASSETS Cash $ 5,989 $ - Prepaid expenses and other current assets 33,370 97,759 Total current assets 39,360 97,759 PROPERTY AND EQUIPMENT, net (Note 4) 617,941 10,369 Intangible Assets (Note 3) 3 3 TOTAL ASSETS $ 657,304 $ 108,131 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 34,069 $ 35,007 Due to shareholders (Note 5) 993,344 875,822 Total current liabilities 1,027,413 910,829 COMMITMENTS (Notes 3 and 9) Stockholders (deficit) Preferred stock, $0.001 par value, 20,000,000 shares authorized, 1,250,000(December 31, 2006 – 1,250,000) shares issued and outstanding (Note 6) 1,250 1,250 Common stock, $0.001 par value, 300,000,000 shares authorized 138,542,060(December 31, 2006-106,747,060) shares issued and outstanding (Note 6) 138,543 106,747 Additional paid-in capital 12,487,736 8,496,543 Deferred compensation (Note 6 and 7) (100,261 ) (153,942 ) Deficit accumulated during the development stage (12,834,197 ) (9,193,377 ) Accumulated other comprehensive loss (63,181 ) (59,919 ) Total Stockholders’ Deficit (370,110 ) (802,698 ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ 657,303 $ 108,131 See Notes to Unaudited Condensed Consolidated Financial Statements 3 CHINAHOLDING INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTOF OPERATIONS For the For the For the For the Culmulative Three Month Three Month SixMonth SixMonth results of Ended Ended Ended Ended operations from June 30 June 30 June 30 June 30 April 3, 2002 (Inception) 2007 2006 2007 2006 to June 30, 2007 SALES $ - $ - 8,976 Cost of goods sold - - 245 - - 8,731 EXPENSES Advertising and promotion 18,640 3,280 18,640 3,280 140,532 Amortization of intangible assets - - 7,125 Consulting fees (Notes 6 and 7) 133,984 276,210 1,085,676 393,314 4,027,502 Depreciation 1,509 1,338 2,247 2,390 11,415 Interest and bank charges (Note 8) 23,408 16,454 348,260 37,793 535,854 Investor relations (238,393 ) 37,526 (196,403 ) 72,005 (64,924 ) Management fees (Note 7) 181,191 354,295 299,385 523,833 2,504,729 Office 3,573 15,291 10,445 24,085 95,057 Professional fees (Note 7) 66,139 68,778 84,724 130,415 885,959 Compensatory element of Stock 180,423 1,978,256 2,741,121 Rent 9,269 7,291 18,041 15,402 92,937 Research and development (Note 3) - - 1,743,593 Travel 492 356 8,851 3,912 47,675 Impairment of licensing rights (Note 3) 182,874 Vehicle 2,346 5,003 5,257 8,109 31,048 TOTAL EXPENSES 382,579 785,822 3,663,377 1,214,538 12,982,495 NET LOSS FROM OPERATIONS (382,579 ) (785,822 ) (3,663,377 ) (1,214,538 ) (12,973,764 ) OTHER INCOME (EXPENSES) Foreign exchange 4,274 (736 ) 5,829 (1,139 ) 40,816 Gain (loss) on settlement of debts and issuance ofshares (Notes 7 and 11) 16,728 - 16,728 98,751 - Other Income (expenses) 21,002 (736 ) 22,557 (1,139 ) 139,567 NET LOSS $ (361,577 ) $ (786,558 ) $ (3,640,820 ) $ (1,215,677 ) $ (12,834,197 ) BASIC NET LOSS PER SHARE (0.00 ) (0.01 ) (0.03 ) (0.02 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARESOUTSTANDING 116,584,375 61,688,000 108,767,878 56,803,000 NET LOSS $ (361,577 ) $ (786,558 ) $ (3,640,820 ) $ (1,215,677 ) Comprehensive translation loss - - (3,262 ) - Comprehensive loss $ (361,577 ) $ (786,558 ) $ (3,644,082 ) $ (1,215,677 ) See Notes to Unaudited Condensed Consolidated Financial Statements 4 CHINAHOLDING INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Culmulative For the For the results of SixMonth SixMonth operations from Ended Ended April 3, 2002 June 30 June 30 (Inception) 2007 2006 to June 30, 2007 $ $ $ OPERATING ACTIVITIES Net loss (3,640,820 ) (1,215,677 ) (12,834,197 ) Adjustments to reconcile net loss to cash used in operating activities: Accrued interest 53,179 35,908 234,749 Amortization of intangible assets 7,125 Compensatory element of stock 77,932 640,541 Depreciation 2,248 2,390 11,416 Impairment of licensing rights 182,874 License rights 1,359,999 Loss on settlement of debts and (107,252 ) issuance of shares (16,728 ) Non cash expenses paid with shares 968,680 436,750 4,172,270 Stock-based compensation 139,403 378,609 1,844,057 Warrant issued for Compensation 1,978,256 2,741,121 Changes in operating assets and liabilities Prepaid expenses 67,128 2,445 120,504 Accounts payable and accrued liabilities (938 ) 4,161 42,449 Net cash used in operating activities (371,660 ) (355,414 ) (1,584,344 ) INVESTING ACTIVITIES Purchase deposit for acquisition of companies - - (19,536 ) Net cash used in investing activities - - (19,536 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 513,697 Netadvances (repayment) from shareholders 385,184 347,612 1,163,626 Net cash provided by financing activities 385,184 347,612 1,677,323 EFFECT OF EXCHANGE RATE CHANGES (7,535 ) (3,066 ) (67,454 ) NET (DECREASE) INCREASE IN CASH 5,989 (10,868 ) 5,989 CASH, BEGINNING OF YEAR 14,887 - CASH, END OF YEAR 5,989 4,019 5,989 See Notes to Unaudited Condensed Consolidated Financial Statements 5 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CHINA HOLDINGS INC. (a development ste company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 1.NATURE OF OPERATIONS AND BASIS OF PRESENTATION China Holdings Inc. (the "Company") is a Nevada company incorporated on April 3, 2002 as A E&E Pharma Corporation. The Company changed its name to China Health Holding Inc. on May 25, 2004. The Company is a development stage company that is engaged in the development of potential merger and acquisition opportunities with major pharmaceutical companies in PR China and ultimately the development of a pharmaceutical drug pipeline and technology. (Note 9) The Company completed a Form SB-2 registration statement with the United States Securities and Exchange Commission on February 11, 2005 and received approval from the NASD for the listing of the Company's shares for trading on the Over the Counter Bulletin Board ("OTCBB') on April 18, 2005. On May 1, 2007, China Health Holdings, Inc., a Nevada corporation, (the "Company"), amended its Articles of Incorporation to change its name to "China Holdings, Inc." The Company's new CUSIP number is 16942B 102. The change in name did not require stockholder approval, and the outstanding shares of common and preferred stock will not be affected by the change in name. Also on May 1, 2007, the Company's wholly owned subsidiary, China Health World Pharmaceutical Corporation, amended its Articles of Incorporation to change its name to "China Health Holdings, Inc." and on May 9, 2007, the Company’s wholly owned subsidiary China Health World Trade Corporation changed its name to China Power, Inc. UNAUDITED INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-QSB of Regulation S-B. They do not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. In theopinion of Management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. 6 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES a)Basis of presentation These unauditedcondensed consolidated financial statements have been presented in U.S. dollars and prepared in accordance with generally accepted accounting principles in the United States. The Company’s year end is December 31. The financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has a working capital deficiency of $988,054 and a stockholders’ deficit of $370,110 has incurred significant losses since inception and further losses are anticipated in the development of its products raising substantial doubt as to the Company's ability to continue as a going concern. The Company will depend almost exclusively on outside capital to complete the development of its intellectual property, and marketing of its products. Such outside capital will include proceeds from the issuance of equity securities and may include commercial borrowing. There can be no assurance that capital will be available as necessary to meet these development costs or, if the capital is available, that it will be on terms acceptable to the Company. The issuances of additional equity securities by the Company may result in a significant dilution in the equity interests of its current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase the Company's liabilities and future cash commitments. If the Company is unable to obtain financing in the amounts and on terms deemed acceptable, the business and future success may be adversely affected. a)Basis of presentation (continued) Given the Company's limited operating history, lack of sales, and its operating losses, there can be no assurance that it will be able to achieve or maintain profitability. Accordingly, these factors raise substantial doubt about the Company’s ability to continue as a going concern. b)Consolidation The unauditedcondensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, China Health Pharmaceutical Corporation and China Health World Trade Corporation. Those subsidiaries have not yet commenced operations and have no significant assets, liabilities, revenues or expenses. 7 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES c)Use of estimates and assumptions Preparation of the Company’s condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. d)Property and equipment Fixed assets are stated at cost. Depreciation is computed at the following rates over the estimated useful lives of the assets: Computer - 30% declining balance Furniture and fixtures - 20% declining balance e)Revenue recognition The Company’s revenue is primarily derived from the sale of herbal medicinal products and natural food supplements. The Company records revenue when the amount is fixed or determinable, delivery has occurred or services have been performed and both title and risk of loss have transferred to the customer, and collection is reasonably assured. f)Net loss per common share Basic loss per share includes no dilution and is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Dilutive loss per share reflects the potential dilution of securities that could share in the earnings of the Company. The accompanying presentation is only of basic loss per share as the potentially dilutive factors are anti-dilutive to basic loss per share. 8 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES - CONT’D g)Fair value of financial instruments In accordance with the requirements of SFAS No.107,“Disclosures about Fair Value of Financial Instruments”, the Company has determined the estimated fair value of financial instruments using available market information and appropriate valuation methodologies. The fair value of financial instruments classified as current assets or liabilities including cash, accounts payable and amounts due to shareholders, approximate carrying value due to the short-term maturity of the instruments. h)Intangible assets The Company has adopted the provision of the Statement of Financial Accounting Standards (“SFAS”) No.142, “Goodwill and Intangible Assets”, which revises the accounting for purchased goodwill and intangible assets. Under SFAS No. 142, goodwill and intangible assets with indefinite lives are no longer amortized and are to be tested for impairment annually or whenever events or circumstances indicate that the estimated fair value is less than the related carrying value as determined on a reporting unit basis. The determination of any impairment would include a comparison of estimated future operating cash flows anticipated during the remaining life with the net carrying value of the asset as well as a comparison of the fair valueto book value of the Company. Management has determined that the Company’s proprietary rights and formulas described in Note 3 a) have indefinite lives and as such are not subject to amortization and further that no impairment of the carrying value of these intangible assets has occurred. Costs incurred in connection with the licence agreements entered into as described in Note 3 b) would normally be amortized on a straight-line basis over the term of the underlying licence agreements and then tested for impairment annually in accordance with SFAS No. 144, “Accounting for the Impairment on Disposal of Long-Lived Assets”. The determination of any impairment would include a comparison of estimated future operating cash flows anticipated during the remaining life with the net carrying value of the asset. Management has determined that it is not possible at this time to estimate future cash flows from these assets and has recorded an impairment charge of $182,874 in 2004 to reduce the carrying value of these intangible assets to $1. Management has determined that the Company’s proprietary rights and formulas described in Note 3 c) have indefinite lives and as such are not subject to amortization. Management has, however, 9 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES - CONT’D determined that it is not possible at this time to estimate future cash flows from these assets and has recorded an impairment charge of $1,359,999 in 2005 to reduce the carrying value to $1. i)Foreign currency translation The Company’s functional currency is the Canadian dollar. The financial statements are translated to United States dollars in accordance with SFAS No. 52, “Foreign Currency Translation”, using period-end rates of exchange for assets and liabilities, and average rates of exchange for the year for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ deficit. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these consolidated financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. Income taxes The Company follows SFAS No. 109, “Accounting for Income Taxes”, using the liability method of accounting for income taxes. Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences). The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. At December 31, 2006, full deferred tax asset valuation allowance has been provided and no deferred tax asset benefit has been recorded. k)Stock-based compensation Prior to January 1, 2006, the Company accounted for stock-based awards under the recognition and measurement provisions of Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” using the intrinsic value method of accounting, under which compensation expense was only recognized if the exercise price of the Company’s employee stock options was less than the market price of the underlying common stock on the date of grant. Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123R “Share Based payments”, using the modified retrospective transition method. There was no effect on the Company’s reported loss from operations, cash flows or loss per share as a result of adopting SFAS No 123R. 10 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES - CONT’D l)Recent accounting pronouncements SFAS No. 159. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company's financial condition or results of operations. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)”. This statement requires employers to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. The provisions of SFAS No. 158 are effective for employers with publicly traded equity securities as of the end of the fiscal year ending after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. 11 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES - CONT’D In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statements No. 109”. FIN 48 clarifies the accounting for uncertainty in income taxes by prescribing a two-step method of first evaluating whether a tax position has met a more likely than not recognition threshold and second, measuring that tax position to determine the amount of benefit to be recognized in the financial statements. FIN 48 provides guidance on the presentation of such positions within a classified statement of financial position as well as on derecognition, interest and penalties, accounting in interim periods, disclosure, and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In March 2006, the FASBissuedSFASNo. 156, "Accounting for Servicing of Financial Assets, an amendment of FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities".This statement requires all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable, and permits for subsequent measurement using either fair value measurement with changes in fair value reflected in earnings or the amortization and impairment requirements of Statement No. 140. The subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value eliminates the necessity for entities that manage the risks inherent in servicing assets and servicing liabilities with derivatives to qualify for hedge accounting treatment and eliminates the characterization of declines in fair value as impairments or direct write-downs.SFAS No. 156is effective for an entity's first fiscal year beginning after September 15, 2006.This adoption of this statement is not expected to have a significant effect on the Company’s future reported financial position or results of operations. In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments-an amendment of FASB Statements No. 133 and 140”, to simplify and make more consistent the accounting for certain financial instruments. SFAS No. 155 amendsSFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, to permit fair value remeasurement for any hybrid financial instrument with an embedded derivative that otherwise would require bifurcation, provided that the whole instrument is accounted for on a fair value basis. SFAS No. 155 amends SFAS No. 140, “Accounting for the Impairment or Disposal of Long-Lived Assets”, to allow a 12 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 2.SIGNIFICANT ACCOUNTING POLICIES - CONT’D qualifying special-purpose entity to hold a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. SFAS No. 155 applies to all financial instruments acquired or issued after the beginning of an entity's first fiscal year that begins after September 15, 2006, with earlier application allowed. This standard is not expected to have a significant effect on the Company’sfuture reported financial position or results of operations. 3.INTANGIBLE ASSETS a) Asset purchase agreement Pursuant to an asset purchase agreement dated May 1, 2004, the Company acquired from the Company’s President and a significant shareholder proprietary rights and formulas to the 26 natural herbal medicinal products that comprise the King of Herbs and Taoist Medicine product lines. In exchange for the proprietary rights and formulas to these products, the Company agreed to pay total consideration as follows: - 2,200,000 common shares at a fair value of $0.087 per share $ 191,307 - Due to shareholders 175,000 $ 366,307 The amount due to shareholders bears interest at 10% per annum, is unsecured and has no specific terms of repayment. In addition, the Company agreed to pay the vendors a combined total royalty equal to 5% of annual gross sales of the products until May 1, 2009. For accounting purposes, the Company has recorded the cost of acquiring the proprietary rights and formulas as intangible assets at the related party vendor’s carrying value of $1. The excess of the purchase price over the carrying value of the intangible assets totalling $336,307 has been expensed as research and development costs during the year ended December 31, 2004. b) Licensing rights agreement On March 9, 2004, the Company entered into an initial licensing agreement (the “Cordyceps Agreement”) with Hotway Nutraceuticals Canada Co., Ltd. (“Hotway”), a British Columbia company. Under this agreement, Hotway has granted the Company exclusive licenses to 19 cordyceps products for a term of twenty years in the following countries: United States, Canada, Argentina, Brazil, Columbia, Chile, Uruguay, Paraguay, England, France, Germany, Italy, Spain, Holland, Poland, Switzerland, Sweden, Australia, Monaco, Norway, Denmark, Austria, Ireland, Israel, Kuwait, Iran, Hong Kong, Japan, Malaise, Singapore, India, Indonesia and the People’s Republic of China. The Cordyceps Agreement grants the Company (a) the exclusive license to utilize 19 neutraceutical products and their raw materials in the above-listed territories; (b) the exclusive rights to register the Trademarks/Trade Names of the products under the Company’s name ineach of the above-listed territories; (c) the exclusive license to use, replicate, copy, modify, adopt and manufacture the products for the purpose of developing derivative products by modifying, refining, upgrading, or improving the licensed property; and (d) the exclusive rights to the licensed products’ ingredients. In addition, Hotway granted the Company a right of first refusal to acquire any new products developed by Hotway after January 9, 2004. In consideration for rights granted under the Cordyceps Agreement, the Company agreed to pay Hotway $10,000 for each country listed above, for a total of $330,000, originally due to Hotway by March 9, 2005. The Company also agreed to: (a) sell a minimum of 2,000 bottles/60 capsules of the licensed products within 6-12 months after March 9, 2004; (b) manage marketing programs for the licensed products within 3-6 months after March 9, 2004; (c) maintain sales of a minimum of 6,000 bottles/60 capsules annually for each above-listed country within 6-12 months after March 9, 2004; and (d) sell a minimum of 200kg/month of raw materials in Canada within 6-12 months after March 9, 2004. 13 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 3.INTANGIBLE ASSETS - CONT’D On March 9, 2004, the Company entered into another licensing agreement (the “De-Daibe Agreement”), which grants the Company exclusive licenses to De-Daibe and Depressor Herbs neutraceutical products for a term of twenty years in the following countries: United States, Canada, Argentina, Brazil, Columbia, Chile, Uruguay, Paraguay, England, France, Germany, Italy, Spain, Holland, Poland, Switzerland, Sweden, Australia, Monaco, Norway, Denmark, Austria, Ireland, Israel, Kuwait, Iran, Hong Kong, Japan, Malaise, Singapore, India, Indonesia and the People’s Republic of China. This licensing agreement grants the Company (a) the exclusive license to utilize the De-Daibe and Depressor Herbs neutraceutical products and their raw materials in the above-listed territories; (b) the exclusive rights to register the Trademarks/Trade Names of the products under the Company’s name in each of the above-listed territories; (c) the exclusive license to use, replicate, copy, modify, adopt and manufacture the products for the purpose of developing derivative products by modifying, refining, upgrading, or improving the licensed property; and (d) the exclusive rights tothe licensed products’ ingredients. In addition, Hotway granted the Company a right of first refusal to acquire any new products developed by Hotway after March 9, 2004. In consideration for rights granted under the De-Daibe Agreement, the Company agreed to pay Hotway $10,000 for each country listed above, for a total of $330,000 originally due to Hotway by March 9, 2005.The Company also agreed to: (a) sell a minimum of 2,000 bottles/60 capsules of the licensed products within 6-12 months after March 9, 2004; (b) manage marketing programs for the licensed products within 3-6 months after March 9, 2004; (c) maintain sales of a minimum of 6,000 bottles/60 capsules annually for each above-listed country within 6-12 months after March 9, 2004; and (d) sell a minimum of 200kg/month of raw materials in Canada within 6-12 months after March 9, 2004. Under the terms of the original Cordyceps and De-Daibe agreements (“Exclusive Licensing Agreements”), if the Company fails to meet any of the licensing commitments, the license agreements will terminate and all obligations under the agreements terminate. Upon expiration of the Exclusive Licensing agreements Hotway will own the rights to any modifications, upgrades or improvements made to the licensed products. On November 2, 2004, the Company entered into an agreement with Hotway to amend the Exclusive Licensing Agreements (the “Amending Agreement”). The Amending Agreement amended certain payment terms under the Exclusive Licensing Agreements as follows: (1) the Company shall issue to Hotway 760,000 shares of common stock; and (2) pay an aggregate of $100,000 to Hotway no later than 90 days after the Company’s common stock has been approved for quotation on the OTC Bulletin Board. Other than this consideration, the Company is not required to make royalty or any other payments of any kind to Hotway in respect of the Exclusive Licensing Agreements. In the event that the Company does not pay or issue this consideration to Hotway, then the Exclusive Licensing Agreements will terminate and all other obligations under the Exclusive Licensing Agreements will terminate. This amendment supercedes the previous consideration that the Company owed to Hotway under the Exclusive Licensing Agreements. The amendment also provides that the Company shall have the exclusive licensing rights on any future improvements to the products that are licensed to the Company under the Exclusive Licensing Agreements. On November 2, 2004, 760,000 common shares with a fair value of $0.25 each were issued to Hotway representing total consideration of $190,000 paid in respect of the Exclusive Licensing Agreements. The Company charged amortization of $7,125 to operations for the year ended December 31, 2004. Management has determined that it is not possible at this time to estimate future cash flows to be generated from these licences and accordingly an impairment charge equal to the unamortized balance of $182,874 has been recorded during the year ended December 31, 2004 leaving a carrying value of $1. 14 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 3.INTANGIBLE ASSETS - CONT’D During 2005, this licensing agreement was cancelled and the 760,000 shares issued in 2004 are to be returned to the Company and cancelled. c)Asset purchase agreement Pursuant to an asset purchase agreement dated March 22, 2005, the Company acquired from the Company’s shareholders intellectual rights to 108 “100% Natural Taoist Herbal Medicinal Products” that comprise the Company’s Taoist Medicine product lines. In exchange for the rights, the Company agreed to pay total consideration as follows: -4,500,000 common shares at a fair value of $0.30 per share $ 1,350,000 - Payable to shareholders 10,000 $ $1,360,000 In addition, the Company agreed to pay the vendors a combined total royalty equal to 5% of annual gross sales of the products until March 22, 2039. For accounting purposes, the Company has recorded the cost of acquiring the intellectual rights as intangible assets at the related party vendor's carrying value of $1. The excess of the purchase price over the carrying value of the intangible assets totalling $1,359,999 has been expensed as research and development costs during the year ended December 31, 2005. 15 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 4.PROPERTY AND EQUIPMENT Property and equipment consists of the following: June 30, December 31, 2007 2006 $ $ Computer $ 27,964 $ 16,688 Deposit for Acquisition of Company 598,000 -0- Furniture and Fixtures 3,392 2,849 629,356 19,537 Less: accumulated depreciation (11,415 ) (9,168 ) $ 617,941 $ 10,369 The Deposit for aquisition was paid for by the Company in stock in the first quarter. 5.DUE TO SHAREHOLDERS The amount due to shareholders bears interest at 10% per annum, is unsecured and has no specific terms of repayment (Note 8). 6.CAPITAL STOCK The authorized capital of the Company consists of 300,000,000 voting common shares with $0.001 par value and 20,000,000 voting preferred shares with $0.001 par value. On March 28, 2005, the Company increased the authorized common shares from 55,000,000 shares to 300,000,000 shares. The preferred stock has a stated value of $0.15 per share and a liquidation preference over the Company's common stock. Holders of Series A preferred stock are entitled to two votes for each share of Series A preferred stock owned. Each share of Series A preferred stock is convertible, at the option of the holder, into two shares of common stock, commencing two years after the date of issuance, provided the market price of the common stock is not below $1.00 per share. Additionally, if prior to two years from the date of issue, there is a sale or other disposition of all or substantially all of the Company's assets, a transaction or series of related transactions in which more than 50% of the voting power of the Company is disposed of, or upon a consolidation, merger or other business combination where the Company is not the survivor, then immediately prior to such event each holder of Series A preferred stock may convert any or all of such holder's shares of Series A preferred stock into common stock. On February 21, 2006, the Company filed a Certificate of Designation, Powers Preferences and Rights of Series A preferred stock which authorized the Company to issue up to 1,000,000 shares of Series A preferred stock with a par value of $0.001 per share. On June 16, 2006 the Company approved an increase in the number of authorized Series A Preferred stock to 2,500,000 with the same par value. During thethree months ended June 30, 2007, the Company issued a total of4,295,000 common shares for services at an average of $0.038 per share for a total consideration of $163,080. During the three month ended June 30, 2007 Company issued400,000 common shares as loan repayment at an average price of $0.036 per share for a total consideration of $14,400. On February 16, 2006, the Company declared a stock dividend on the basis of one new share of common stock for every four shares of common stock outstanding, and one share of Series A preferred stock for every four shares of Series A preferred stock outstanding. The record date was February 28, 2006 and the payment date was March 17, 2006. 16 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 6. CAPITAL STOCK - CONT’D The Company has granted stock options as follows: Number of Options Weighted Average Exercise price $ Weighted Average Remaining Contractual Life Balance, December 31, 2006 12,729,175 0.19 2.22 years Issued during the period - Exercised during the period Cancelled during the period - Expired during the period - Balance June 30, 2007 12,729,175 0.19 2.22 years a) On June 12, 2006, the Company increased the number of shares of common stock of the Company subject to the Company’s 2005 stock Incentive plan from 3,900,000 to 9,000,000. b) On January 22, 2006, the Company granted 1,000,000 stock options to a consultant with an exercise price of $0.20 per share subject to immediate vesting. Stock-based compensation of $84,262 was recorded as consulting expense till June 30, 2007 and $29,619 as unamortized balance in deferred compensation as of June 30,2007. The fair value of the stock options was estimated by application of the fair value method using Black Scholes option pricing model. Assumptions used in this model were as follows: Risk-free interest rate 4.26% Dividend yield 0% Volatility factor 272% Expected option life 2 years c) On January 22, 2006, the Company granted 1,000,000 stock options to a consultant with an exercise price of $0.20 per share subject to immediate vesting. Stock-based compensation of $55,547 was recorded as consulting expense till June 30, 2007and $55,906 as unamortized balance in deferred compensation as of June 30,2007. The fair value of the stock options was estimated by application of the fair value method using Black Scholes option pricing model. Assumptions used in this model were as follows: Risk-free interest rate 4.26% Dividend yield 0% Volatility factor 272% Expected option life 2.92 years 17 CHINA HOLDINGS INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) 6.
